           Case 2:17-cv-02645-MCE-AC Document 32 Filed 09/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                      UNITED STATES DISTRICT COURT
12               FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     C.C. a minor, by her parents,           ) Case Number: 2:17-cv-02645-MCE-AC
15   A.C. and M.C., as her next friends, and )
     A.C. and M.C.                           ) Order re Waiver of Personal
16
                                             ) Appearance
17                Plaintiffs,                )
18
           vs.                               ) Hearing date: Thursday, September
                                             ) 17, 2020
19   Rocklin Unified School District,        ) Time: 11:00 a.m.
20                                           )
                  Defendant.                 ) Hon. Morrison C. England Jr.
21
                                             )
22                                           )
23
                                             )
                                             )
24                                           )
25                                           )
26   ///
27   ///
28   ///


                                        Order - 1
          Case 2:17-cv-02645-MCE-AC Document 32 Filed 09/11/20 Page 2 of 2



 1        Plaintiffs’ request to waive personal appearance and appear via Zoom
 2   teleconference is GRANTED.
 3        IT IS SO ORDERED.
 4
     Dated: September 10, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Order - 2
